Title: To Thomas Jefferson from Thomas Barclay, 31 March 1792
From: Barclay, Thomas
To: Jefferson, Thomas


          Gibraltar, 31 Mch. 1792. He offers the following account of developments in Morocco so that TJ can decide whether he should go there or remain here. Muley Slema left the sanctuary near Tetuan on 10 Mch. and went to another one at Wazan where he met a great number of Talbs who support him because of his personal morality. The Talbs have proposed that a convention of deputies from the various provinces meet at the sanctuary of Muley Idris and select an Emperor from among the princes who will rule in accordance with the Koran. It is doubtful that Muley Slema would be the choice of such a convention because he is poor and indecisive, and several of the mountaineers who volunteered to serve him have deserted him. Muley Slema demanded 25,000 dollars from Tetuan and instructed Fenis to ask the foreign consuls at Tangier to lend him a sum of money that he would repay as soon as he collected customs duties there. The Danish, Dutch, and Swedish consuls were forbidden to ship any effects from Tangier after they refused to comply with this request, whereas the English vice-consul simply asked permission to consult with the English consul who is here. The British garrison here, which is dependent on the Barbary States for fresh supplies of food, favors Muley  Slema because Muley Ischem is attached to Spain. But Muley Slema has been adversely affected by the recent capture of a large sum of money by supporters of the deposed governor of Tetuan.—After being appointed by Muley Slema to deal with the Christian powers now at peace with Morocco, Taher Fenis left Tangier and went south, presumably to await the outcome of the succession struggle. He wrote a letter to Fenis reminding Fenis of his promise to notify him of the proper time to come to Africa and received a 24 Mch. reply from Gironimo Chiappe stating that Fenis was about to join Muley Slema and would soon answer Barclay’s letter. “When I wrote I had a better opinion of the pretentions of Slema than I have now, and I wished early to avail myself of the Authority and influence which it is expected Fenis will have if that prince proves successfull.”—During a meeting with the British consul in Tangier near the end of February, Francis Chiappe asked Fenis if he should advise Barclay to come to Morocco. Fenis replied that he would write to Barclay at the proper time, “and when the Consul informed me of this Circumstance, he added that he knew the late Emperor had placed Chiappe at Tangier under the Eye of Fenis, with the intention of sending for his head at a convenient time. I have found it necessary to send Mr. Chiappe 400 Dollars for reasons which will probably occur to you.”—The consuls at Tangier refused to obey orders from Muley Slema to meet him at the sanctuary at Wazan, and the governor [of Larach], who transmitted the orders, rejected the consuls’ offer to send a present to Muley Slema. Muley Slema has sent orders to Tetuan to receive any American minister who arrives there. Muley Suliman, another son of Sidi Mahomet, was proclaimed Emperor in the cities of Fez and Mequinez on 14 and 19 Mch. respectively. “I greatly fear Slema has overrated his influence with the people by whom he expected to be compelled to accept of the Sovereignty. The inhabitants of Sallee and Rabat, both of which are maritime Cities of consequence have not, that we know of, yet declared themselves. Such is the situation of the Kingdom of Fez.”
        